250 U.S. 188 (1919)
STATE OF KANSAS
v.
BURLESON, POSTMASTER GENERAL, ET AL.
No. 31, Original.
Supreme Court of United States.
Argued May 5, 6, 1919.
Decided June 2, 1919.
IN EQUITY.
Mr. Fred S. Jackson, with whom Mr. Richard J. Hopkins, Attorney General of the State of Kansas, and Mr. A.E. Helm were on the brief, for plaintiff.
The Solicitor General, with whom Mr. David A. Frank was on the brief, for defendants.
*190 MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
The State of Kansas, invoking the original jurisdiction of this court, filed its bill to enjoin the Postmaster General from enforcing and the defendant corporation from giving effect to a schedule of telephone rates which the Postmaster General had established and which he had directed should be applied for telephone services rendered on lines which were in the control and possession of the United States and were being operated as governmental agencies in virtue of the resolution of Congress and the proclamation of the President referred to and considered in Dakota Central Telephone Co. v. South Dakota, just announced, ante, 163.
The defendants insisting that the suit was not in substance against an officer to restrain the doing of unauthorized acts, but was really one to prevent an official of the United States from discharging his duty under a law of the United States, both disputed the merits and challenged the jurisdiction. The case was heard coincidentally with the Dakota Central Telephone Case, this day decided. As the ruling in that case establishes the want of foundation for the contention made in this, as to the illegality of the acts of the officer complained of, it follows also that what was stated in that case as to the form of our decree is likewise here controlling, and for the reasons there stated in this as in that case our decree must be and is one of dismissal of the bill.
And it is so ordered.
MR. JUSTICE BRANDEIS dissents.